UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): November 4, 2014 Concho Resources Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-33615 76-0818600 (Commission File Number) (I.R.S. Employer Identification No.) One Concho Center 600 West Illinois Avenue Midland, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(432) 683-7443 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Departure of Director On November 4, 2014, A. Wellford Tabor provided notice to Timothy A. Leach, Chairman of the Board, Chief Executive Officer and President of Concho Resources Inc. (the “Company”), of Mr. Tabor’s resignation as a member of the Company’s Board of Directors (the “Board”) and all committees thereof, effective immediately. Mr. Tabor expressed no disagreement with the Company on any matter relating to the Company’s operations, policies or practices.Mr. Tabor has served on the Board since 2006.In connection with his resignation, the Company will make a payment to Mr. Tabor of $190,000. Item 9.01. Financial Statements and Exhibits (d)Exhibits 17.1Resignation letter of A. Wellford Tabor, dated November 4, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CONCHO RESOURCES INC. Date: November 6, 2014 By: /s/ Travis L. Counts Name:
